from a judgment of the Supreme Court (Sackett, J.), entered May 7, 2009 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this proceeding challenging a determination finding that he had performed a sex act and failed to comply with visitation procedures. Supreme Court dismissed the petition and petitioner appealed. The Attorney *1304General advises us that, during the pendency of this appeal, the determination at issue was administratively reversed and all references thereto expunged from petitioner’s institutional record. Petitioner has thus received all the relief to which he is entitled and the appeal is dismissed as moot (see Matter of Mercer v Artus, 70 AD3d 1073, 1073-1074 [2010]; Matter of Hinds v Venettozzi, 64 AD3d 1095, 1095-1096 [2009]).
Peters, J.P., Lahtinen, Stein, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.